Order entered January 3, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00296-CR

                       SOLOMON EDWARD MITCHELL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F17-76145-I

                                            ORDER
        Before the Court is the State’s December 31, 2019 motion for extension of time to file its

brief. We GRANT the motion and ORDER the brief received that same day filed as of the date

of this order.


                                                      /s/   CORY L. CARLYLE
                                                            JUSTICE